

113 S2518 IS: College Access Act of 2014
U.S. Senate
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2518IN THE SENATE OF THE UNITED STATESJune 24, 2014Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a grant program to incentivize States to implement comprehensive reforms and
			 innovative strategies to significantly improve postsecondary outcomes for
			 low-income and first
			 generation college students, including increasing postsecondary enrollment
			 and graduation rates, to reduce the need of postsecondary
			 students for remedial education, to increase alignment of elementary,
			 secondary, and postsecondary education,
			 and to promote innovation in postsecondary education, and for other
			 purposes. 1.Short titleThis Act may be cited as the College Access Act of 2014.2.DefinitionsIn this Act:(1)Accelerated learning modelThe term accelerated learning model means a program that—(A)is designed to help students in secondary school learn at a faster and more rigorous
			 pace; and(B)offers students the opportunity to earn postsecondary
			 credits  and, in some cases, obtain an occupational certificate or
			 degree (including an associate degree), while such students are in
			 secondary school.
				(2)Adult educationThe term adult education means services or instruction below the postsecondary level for individuals—(A)who have attained 16 years of age;(B)who are not enrolled or required to be enrolled in secondary school under State law; and(C)who—(i)lack sufficient mastery of basic educational skills to function effectively in society;(ii)do not have a secondary school diploma, or the recognized equivalent of such diploma, and have not
			 achieved an equivalent level of education; or(iii)are unable to speak, read, or write in the English language.(3)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).(4)Dual enrollment programThe term dual enrollment program means an academic program through which a secondary school student is able to simultaneously earn
			 credit toward a secondary school diploma and a postsecondary degree or
			 certificate.(5)Eligible entityThe term eligible entity means a State or a consortium of States.(6)Enrollment statusThe term enrollment status has the meaning given the term in section  690.2(c) of title 34, Code of Federal Regulations (as
			 in effect on July 1, 2011).
			(7)Federal Pell GrantThe term Federal Pell Grant means a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C.
			 1070a).(8)First generation college studentThe term  first generation college student has the meaning given the term in section 402A(h) of the Higher Education Act of 1965 (20 U.S.C.
			 1070a–11(h)).
			(9)Institution of higher educationThe term institution of higher education has the meaning given the term  in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002).(10)Low-income studentThe term low-income student means a student with a taxable family income for the preceding year that did not exceed 80
			 percent of the median taxable family income for a family of the same
			 size as the student in the State in which the student is a
			 resident.
			(11)Net priceThe term net price has the meaning given the term in section 132(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1015a(a)).(12)Open educational resourceThe term open educational resource means an educational resource that is licensed under an open license and freely available
			 online to the public.(13)Open licenseThe term open license means a worldwide, royalty-free, nonexclusive, perpetual, and irrevocable copyright license that
			 grants
			 the public permission to access, reproduce, publicly perform, publicly
			 display, adapt, distribute, and otherwise use the work governed by such
			 license and adaptations of
			 such work for any purpose, conditioned only upon the requirement that
			 an author of such work receives appropriate attribution.(14)Postsecondary credentialThe term postsecondary credential means an associate degree, a baccalaureate degree, or a certificate provided by a community
			 college or a postsecondary vocational institution.(15)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given such term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C.
			 1002(c)).(16)Secondary schoolThe term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).(17)SecretaryThe term Secretary means the Secretary of Education.(18)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C.
			 1003).3.Reservation of fundsFrom amounts made available to carry out this Act for each fiscal year, the Secretary may reserve
			 not more than 2 percent of such amounts to carry out activities in
			 accordance with this Act related to technical assistance, evaluation,
			 outreach, and dissemination.4.Authorization of State grant program(a)In generalFor each fiscal year for which funds are appropriated under section 11 and from such amounts not
			 reserved under section 3, the Secretary shall award planning and
			 implementation grants to eligible entities to enable such entities to
			 develop or implement a
			 comprehensive State plan described in section 5 to
			 improve postsecondary outcomes for all students, especially  low-income
			 and first generation college students.(b)Planning and implementation grantsIn accordance with subparagraph (a), the Secretary shall award—(1)planning grants, on a competitive basis, to eligible entities to enable such entities to
			 develop a comprehensive State plan described in section 5; and(2)implementation grants, on a competitive basis, to eligible entities and without regard to whether
			 the entities
			 have received a planning
			 grant under paragraph (1), to implement a comprehensive State plan
			 described in section 5.(c)LimitationA State or a consortium of States shall not have more than 1 planning grant or more than 1
			 implementation grant at any given time. A State or a consortium of States
			 awarded a planning grant or an implementation grant may reapply for such
			 grant
			 after the termination of such grant.(d)Duration(1)Planning grantsEach planning grant awarded under subsection (b)(1) shall be for a period of not more than 18
			 months.(2)Implementation grants(A)In generalEach implementation grant awarded under subsection (b)(2) shall be for a period of not more than 5
			 years, subject to the
			 requirement under subparagraph (B).(B)Sufficient progressAn implementation grant awarded under subsection (b)(2) shall terminate after a period of 2 years,
			 if the Secretary determines that the eligible entity receiving such
			 implementation grant has not
			 made sufficient progress in—(i)implementing a comprehensive State plan described in section 5,
			 at a rate that the Secretary determines will result in complete
			 implementation of such plan during the remainder of the grant period; and(ii)meeting the annual targets under section 7.5.Comprehensive State plan(a)In generalTo carry out the objectives of this Act, an eligible entity that receives a grant under this Act
			 shall develop, in the case of a planning grant, and implement, in the case
			 of an implementation grant, a comprehensive State plan to—(1)enhance the affordability of postsecondary education; and(2)increase the number and percentage of students attaining a postsecondary credential, particularly
			 first generation college students
			 and low-income students.(b)Reforms(1)Universally required reformsThe comprehensive State plan for each eligible entity receiving a grant under this Act shall
			 include each of the following reforms:(A)Increasing the transparency of information provided to students and the families of such students
			 about the
			 costs and outcomes of attaining a postsecondary credential in each State
			 participating in the eligible entity,
			 and increasing access to such information for students and their families,
			 by
			 taking
			 measures that shall include—(i)requiring the institutions of higher education in each State participating in the eligible entity
			 to
			 adopt a net price calculator under section 132(h) of the Higher
			 Education Act of 1965 (20 U.S.C. 1015a(h)) that meets the requirements
			 of paragraph (4);(ii)adopting a common letter developed by the Secretary under section 484(a) of the Higher Education
			 Opportunity Act (20 U.S.C. 1092 note) for institutions of higher
			 education in each State participating in the eligible entity to use in
			 awarding
			 financial aid to students;(iii)enhancing the financial literacy of students and the families of such students regarding the costs
			 of postsecondary education and
			 financial aid opportunities, beginning when such students enter secondary
			 school;
						(iv)reporting accurate student graduation rates for institutions of higher education in each State
			 participating in the eligible entity,
			 disaggregated by status as a
			 full-time student, or a part-time student, and status as a transfer
			 student;(v)developing practices for the continuous assessment of student learning at the postsecondary level
			 and public reporting of student learning outcomes;(vi)developing multi-year tuition and fee schedules; and(vii)providing free degree audits to students residing in each State participating in the eligible
			 entity.(B)Implementing measures to maintain or increase fiscal support for postsecondary education that shall
			 include—(i)increasing need-based grant aid for postsecondary education;
			 and(ii)restricting the increase in tuition at public institutions of higher education in each State
			 participating in the eligible entity to a
			 rate that is 
			 below the rate of
			 inflation.(2)Selective reformsThe comprehensive State plan of each eligible entity receiving a grant under this Act shall include
			 1 or more of the following reforms, as chosen by such eligible entity in
			 accordance with paragraph (3):(A)Removing barriers to innovation in postsecondary education that shall include—(i)developing innovative education delivery models, such as using technology to enhance online and
			 classroom learning aimed to increase participation and retention of
			 students, particularly first generation college students and low-income
			 students;(ii)promoting the use of technology to increase personalized learning, advising, and support services
			 for students; and(iii)creating programs to create and expand the use of open educational resources.(B)Improving the transition of students to and from postsecondary institutions and increasing the rate
			 of 
			 graduation of students from postsecondary institutions, particularly such
			 students graduating on time, by—(i)increasing participation in accelerated learning models, which may include—(I)subsidizing the cost of advanced placement program  examinations for low-income students;(II)training teachers to offer advanced placement program courses;(III)subsidizing the cost of international baccalaureate examinations and programs
					for low-income students;(IV)increasing access to dual enrollment programs for low-income students; and(V)developing programs to bring advanced placement program courses to rural schools;(ii)reforming postsecondary remediation by taking measures, which may include—(I)reducing the need for remediation, by creating targeted inventions to occur in secondary school or
			 adult education that align with higher education and waiving placement
			 testing;(II)improving the quality of remediation courses and developmental education based on emerging
			 research-based practices; and(III)improving the process for identifying the foundational skills needs of	students for remediation or
			 developmental education while such students are in secondary school or
			 adult education;(iii)improving the credit transfer policies and articulation agreements, as defined in section 486A(a)
			 of the Higher Education Act of 1965 (20 U.S.C. 1093a(a)), between or among
			 institutions of higher education in each State participating in the
			 eligible
			 entity; and(iv)incentivizing institutions of higher education in each State participating in the eligible entity
			 to
			 increase the number and percentage
			 of Federal
			 Pell Grant recipients who attain a postsecondary credential at such
			 institutions of higher education.(3)Requirement for selecting reformsAn eligible entity receiving a grant under this Act shall only select a reform under paragraph (2)
			 that each State participating in the eligible entity does not have in
			 place
			 on the date on which such eligible entity receives such grant.(4)Requirements for net price calculatorThe net price calculator, adopted under paragraph (1)(A)(i) by	each institution of higher
			 education in each State participating in an
			 eligible entity,  shall meet each of the following requirements:(A)The link to the net price calculator made publicly available on the website of such institution—(i)shall be labeled as a net price calculator in a prominent, clear, and conspicuous manner, using a size and contrast (such as shade) that is
			 readily noticeable and readable;(ii)shall be posted on the website of such institution in locations that provide information on costs
			 and aid
			 (such as web pages for financial aid, prospective students, or tuition and
			 fees);(iii)shall match in size and font to the other prominent links on the primary web page of such website;
			 and(iv)may be included on the web page of such  institution that contains information relating to
			 compliance with Federal, State, and local laws.(B)The results screen for the net price calculator shall specify each of the following:(i)The individual net price (as calculated under section 132(h)(2) of the Higher
			 Education Act of 1965 (20 U.S.C. 1015a(h)(2))) for an individual
			 student, which shall be  the most visually prominent figure on such
			 screen.(ii)The cost of attendance at such institution of higher education for a first-time, full-time
			 undergraduate
			 student enrolled in the institution, including—(I)tuition and fees;(II)the average annual cost of room and board;(III)the average annual cost of books and supplies; and(IV)the estimated cost of other expenses (including personal expenses and transportation).(iii)The estimated total need-based grant aid and merit-based grant aid, from Federal, State, and
			 institutional sources, that may be available to an individual student,
			 showing the subtotal for each such category and the total of all sources
			 of
			 grant aid.(iv)The percentage of the first-time, full-time undergraduate students enrolled in the institution that
			 received any type of grant aid described in clause (iii).(v)The disclaimer described in section 132(h)(4) of the Higher
			 Education Act of 1965 (20 U.S.C. 1015a(h)(4)).(vi)In the case of a calculator that—(I)includes questions to estimate the eligibility of a student (or prospective student) for veteran's
			 education benefits (as defined in section 480(c) of the Higher Education
			 Act of 1956 (20 U.S.C. 1087vv(c))) or educational benefits for
			 active duty service members, the results screen shall display such
			 benefits in a manner that clearly distinguishes them from the grant aid
			 described in clause (iii); or(II)does not include questions to estimate eligibility for the benefits described in subclause (I), the
			 results screen shall indicate that certain students (or prospective
			 students)
			 may qualify for such benefits and include a link to information about
			 such benefits.(C)The institution shall populate the calculator with data from not earlier than 2 academic years
			 prior to
			 the most recent academic year completed on the date of enactment of this
			 Act.(D)The net price calculator shall	clearly indicate which questions are required to be answered for
			 a net price estimate.(E)In the case of a calculator that requests contact information from users, the net price calculator
			 shall clearly indicate that such
			 request is optional.(F)The net price calculator shall protect the confidentiality of users by including mechanisms to
			 prevent any personally identifiable information from being sold or made
			 available to third parties. The net price calculator shall clearly state: Any information that you provide on this site is confidential..(G)The net price calculator shall not store responses, shall not require any personal identifying
			 information from users, and shall clearly state: The Net Price Calculator does not
			 store your responses and does not require personal identifying information
			 of any
			 kind..
					6.Applications(a)SubmissionAn eligible entity desiring a planning grant or an  implementation  grant under this Act shall
			 submit an
			 application to
			 the Secretary at such time,
			 in such manner, and containing such information as the Secretary may
			 reasonably require.(b)Contents for all grantsEach application for a planning grant or an implementation grant under this Act shall include, at a
			 minimum,
			 a demonstration that the eligible entity—(1)has established mechanisms and the ability to use funds made available under this Act and other
			 sources of funding,
			 including Federal,
			 State, and
			 local funds, to implement the reforms under section
			 5(b); and(2)will include, in carrying the reforms under section 5(b), all public
			 institutions of higher education within each State participating in the
			 eligible entity and all State agencies
			 with governing
			 authority over postsecondary education in each such State.(c)Planning grantsAn application for a planning grant awarded under section 4(b)(1) shall include, in addition to the
			 requirements described in subsection (b)—(1)a proposal describing how the eligible entity will
			 develop and establish a comprehensive State plan to implement the reforms
			 under section 5(b);(2)a description of how the eligible entity
			 will include, in developing the comprehensive State plan—(A)all public institutions of higher education in each State participating in the eligible entity;(B)private nonprofit organizations that choose to participate in the development of such plan;(C)each State educational
			 agency and local educational agency (as such terms are defined in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801)) in each State participating in the eligible entity; and(D)other stakeholders, as designated by the Governor of each State participating in the
			 eligible entity; and(3)a description of the State agencies and other entities that the Governor of each State
			 participating in the  eligible entity has determined will
			 control the programs funded by the grant and how such entities will
			 interact in carrying out the activities of the planning grant.(d)Implementation grantsAn application for an implementation grant awarded under section 4(b)(2) shall include, in addition
			 to the
			 requirements described in subsection (b)—(1)a proposal describing how the eligible entity will use the implementation grant to—(A)carry out the reforms under section 5(b), in accordance with the
			 comprehensive State plan; and(B)meet the annual targets established by the eligible entity under section 7, at a rate
			 that the Secretary determines will result in reaching the goals of the
			 grant established by such eligible entity under such section; and(2)a description of the State agencies and other entities that the Governor of each State
			 participating in the eligible entity has determined will
			 control the programs funded by the grant and how such entities will
			 interact in carrying out the activities of the implementation grant.(e)Application review(1)In generalThe Secretary shall award grants under this Act on a competitive basis considering the quality of
			 the applications submitted.(2)Publication of explanationThe Secretary shall prepare and submit to Congress and publish on the website of the Department of
			 Education an explanation of the application process, including the
			 fairness, equity, transparency, and objectivity of the process.(3)PriorityIn awarding grants under this Act, the Secretary shall give priority to eligible entities that show
			 a stronger
			 capacity to use the funds made available under this Act to implement a
			 comprehensive State plan under section 5.7.Performance indicators; annual targets; goals(a)In generalEach eligible entity receiving a planning grant under this Act, or each eligible entity described
			 in subsection (c) that is applying for an implementation grant
			 under this Act, shall establish, subject to approval
			 by the
			 Secretary—(1)performance indicators that measure the progress of such eligible entity in each of the areas
			 described in
			 subsection (b);(2)annual targets,  for  the programs and activities
			 carried out under this Act, that will enable such eligible entity to reach
			 the goals
			 under paragraph (3); and(3)goals, to be met by such eligible entity at the end of the implementation grant period, for
			 achieving
			 progress in each of
			 the areas described in subsection (b).(b)Progress areasThe performance indicators, annual targets, and goals described in subsection (a) shall, at a
			 minimum, track the progress of the eligible entity in each of the
			 following
			 areas:(1)Implementing the reforms under section 5(b).(2)Increasing—(A)the student graduation rate of first generation college students and low-income students at
			 institutions of higher education; and(B)the number and percentage of students from community colleges and postsecondary vocational
			 institutions who
			 transfer to a 4-year institution of higher education and attain a
			 baccalaureate degree.(3)Reducing the net price of attaining a postsecondary credential.(c)Implementation grantsAn eligible entity that has received a planning grant under this Act may use the performance
			 indicators, annual targets, and goals developed by such entity using the
			 funds of such planning grant to apply for and carry out the activities of
			 an implementation grant under this Act. An eligible entity that has not
			 received a planning grant under this Act shall establish performance
			 indicators, annual targets, and goals described in subsection (a) prior to
			 applying for an implementation grant under this Act and verify such
			 establishment in the application for such implementation grant.8.Uses of funds(a)In generalAn eligible entity receiving funds from  a grant under this Act shall use such funds to carry out
			 the activities of the grant.(b)ProhibitionsAn eligible entity receiving funds from a grant under this Act shall not use such funds to—(1)promote  any lender's loans; or(2)compensate for a decrease in State appropriations for higher education.(c)Terminated grantsIf an implementation grant is terminated under section 4(d)(2)(B), the eligible entity that
			 received such grant shall return any unused funds of the grant to the
			 Secretary. The Secretary shall use such funds to—(1)increase funds made available to other grants awarded under this Act; or(2)award additional grants to other eligible entities.9.Reports and evaluation(a)Reports(1)In generalAn eligible entity that receives an implementation grant under this Act shall submit to the
			 Secretary an annual report that, at a minimum,
			 includes—(A)data on the progress of such eligible entity in achieving the annual targets established under
			 section 7; and(B)a description of the challenges that such eligible entity has faced in carrying out the grant and
			 how such eligible entity has addressed or plans to address such
			 challenges.(b)EvaluationThe Secretary shall—(1)acting through the Director of the Institute of Education Sciences, evaluate the implementation and
			 impact of the activities carried out by this Act; and(2)disseminate research on best practices for carrying out activities to achieve the objectives of
			 this Act.10.Supplement and not supplantThe funds authorized under this Act shall supplement, and  not supplant, other Federal, State, and
			 local funds that are available to enhance the affordability of attaining a
			 postsecondary credential and increase the student graduation rates for
			 institutions of higher education.11.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.